DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 04/23/2019.  As directed by the amendment: claims 26 and 28 have been amended.  Thus, claims 21 – 36 are presently pending in this application with claims 21 – 25 currently withdrawn from consideration.

Response to Arguments
Applicant’s arguments, see pages 7 – 26, filed 04/20/2022, with respect to claims 26 – 36 have been fully considered and are persuasive.  The rejection of claims 26 – 36 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 – 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 10,285,719. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 26 – 36 of the application are to be found in claims 1 – 3 of the patent.  Specifically, both claims 26 – 36 of the application and claims 1 – 3 of the patent recite a method including providing a transition connector, inserting a proximal end of the transmission member into a bore, crimping at least a part of the transition connector, a lowest amount of crimping force is applied to the distal-most portion (as recited in the application claims) and similarly a greater amount of crimping force is applied to the proximal-most portion (as recited in the patent claims), and crimping is performed with a crimping tool having a contact surface parallel with the vibrational transmission member.  Examiner notes that a lowest amount of crimping force is applied to the distal-most portion (as recited in the application claims) and similarly a greater amount of crimping force is applied to the proximal-most portion (as recited in the patent claims) are both describing the same limitation since when a lowest amount of crimping force is applied at the distal-most portion of the vibrational transmission member housed within the bore, a greater amount of crimping force would be applied to the proximal portion of the vibrational transmission member.  The difference between claims 26 – 40 of the application and claims 1 – 3 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 3 of the patent is in effect a “species” of the “generic” invention of claims 26 – 36.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 26 – 36 are anticipated by claims 1 – 3 of the patent, it is not patentably distinct from claims 1 – 3.  

Allowable Subject Matter
Claims 26 – 36 would be allowable if the double patenting rejection(s) in view of Nita (U.S. 10,285,719) set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts discovered during examination are: Hare (U.S. 2003/0065263), Addis (U.S. 3,739,460), Brennan (U.S. 6,508,781), and Leonhardt (U.S. 3,835,690).
Regarding claim 26, cited prior arts do not teach crimping at least part of the transition connector in a manner so as to apply a greater crimping force to the proximal portion than to the distal portion to secure the proximal end of the ultrasound transmission member within the bore, wherein the act of crimping is performed with a tapered crimping tool having a contact surface that contacts the proximal portion of the transition connector overlying the bore before contacting the distal portion of the transition connector overlying the bore; wherein the act of crimping causes the proximal portion of the transition connector to apply the greater crimping force compared to a reduced crimping force at a distal end of the distal portion of the transition connector thereby reducing stress on the ultrasound transmission member where the ultrasound transmission member enters the bore.
Regarding claim 28, cited prior arts do not teach performing a first crimping to crimp a first portion of the transition connector overlying the proximal portion of the ultrasound transmission member; and performing a second crimping to crimp a second portion of the transition connector overlying an adjacent portion of the ultrasound transmission member, wherein the first crimping applies a greater force to the ultrasound transmission member within the bore than the second crimping, to secure the proximal end of the ultrasound transmission member within the bore, thereby reducing stress on the ultrasound transmission member where the ultrasound transmission member enters the bore.
Claims 27, and 29 – 36 are objected to be allowable due to their dependency on claim 26 or claim 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783   
ANH T. BUI
Examiner
Art Unit 3783



                                                                                                                                                                                      /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783